Citation Nr: 0104421	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hyperthoracic back pain.

2.  Entitlement to service connection for anterior cervical 
fusion for herniated nucleus pulposus C6-7 with right arm 
radicular symptoms.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1989.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in June 1999.  That decision denied the 
veteran's claim of entitlement to service connection for 
anterior cervical fusion for herniated nucleus pulposus C6-7 
with right arm radicular symptoms.  It also denied the 
veteran's claim to reopen the previously denied claim of 
entitlement to service connection for hypertrophic back pain.  
Finally, the decision denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
residuals of a fracture to the right ankle.  The denials of 
service connection and reopening the previously denied claim 
were duly appealed.

Review of the veteran's claims folder reveals that the issue 
of entitlement to an increased rating for service-connected 
residuals of a fracture to the right ankle was not appealed 
by the veteran.  A Statement of the Case was provided to the 
veteran with respect to this issue in October 1999.  No 
substantive appeal has been submitted by the veteran.  See 
38 C.F.R. §§ 20.202, 20.302 (2000).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In a final rating decision of August 1989, the RO denied 
the veteran's claim for service connection for low back pain, 
to include the thoracic spine.  

2.  The evidence submitted since the RO's August 1989 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's final August 1989 denial is 
new and material; the claim for service connection for 
hyperthoracic back pain is reopened.  38 U.S.C.A. §§ 5108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000). Each disorder 
for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence. 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b). The regulation 
requires continuity of symptomatology, not continuity of 
treatment. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 
For certain diseases, to include arthritis, service 
connection may be established where such disease is 
manifested to a compensable degree within the initial post-
service year. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology. Savage v. Gober, 10 Vet. App. 489 (1997); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The veteran in this case contends that he injured his back as 
a result of a fall during military service.  The veteran's 
claim was denied in August 1989.  As indicated above, the 
August 1989 rating decision that denied entitlement to 
service connection for residuals of a back injury became 
final when the veteran did not appeal within one year of the 
date of notification of such determination.  38 U.S.C. 
§§ 4004(b), 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 
(1989); 38 C.F.R. § 20.302 (2000). Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented. 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim. Id. at 
1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim. 
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)). Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Evans, at 284. The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Id.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board notes the recent passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

At the time of the August 1989 decision, the evidence 
consisted of a portion of the veteran's service medical 
records.  The extent of the service medical records that were 
present in the claims folder is unclear.  Review of the 
August 1989 rating decision indicates review of service 
medical records; however, all the service medical records 
present in the claims folder at the time of the Board's 
present review were contained in two Service Department 
Records Envelopes.  It appears that only one of those 
envelopes was present in the claims folder at the time of 
that review, the other was received in December 1998.  
Pursuant to 38 C.F.R. § 3.156(c) (2000), which requires 
reconsideration of the denial of a veteran's claim when new 
evidence consists of a supplemental report from the service 
department, the veteran's claim must be reopened and 
readjudicated by the agency of original jurisdiction.

Evidence dating after that August 1989 decision has also been 
added to the veteran's claims file.  The veteran has been 
examined by VA for compensation purposes.  He has also 
submitted private medical records that address the current 
status and the etiology of his back disorder.  In addition he 
has presented further testimony regarding the circumstances 
of a pre-service motor cycle accident, cited by the RO in its 
August 1989 denial.

Accordingly, the Board finds that new and material evidence 
has been presented sufficient to reopen the previously denied 
claim of entitlement to service connection for a 
hyperthoracic back pain.  To this extent, the veteran's 
appeal is granted.




ORDER

New and material evidence having been presented the claim for 
service connection for hyperthoracic back pain is reopened.
 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, former 
President Clinton signed into law the VCAA.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Because the veteran's claim for hyperthoracic back pain has 
been reopened based upon submittal of service medical 
records, the Board finds that further adjudication by the RO 
is required.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Review of the April 
1999 VA examination does not reveal whether the VA examiner 
had access to or reviewed the records of the veteran's prior 
medical treatment, including the service medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a back, neck, or spine 
disability since December 1998.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed back, neck, or spine disabilities.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide a 
response to the following:  

a.  Did a back disorder of the thoracic 
spine or the cervical spine clearly and 
unmistakably preexist service? 

b.  If so, did a thoracic or cervical 
spine disability increase in severity 
during service?

c.  If a thoracic or cervical spine 
disability did increase in severity in 
service, was the increase in severity 
clearly and unmistakably due to natural 
progression of the disorder?  

d.  If a thoracic or cervical spine 
disability did not clearly and 
unmistakably preexist service, identify 
all current disability of such portion of 
the spine.  For each identified disability 
indicate whether it is as likely as not 
that such is causally related to service, 
including any incident therein.   

The claims file, including a copy of this 
remand, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
confirm that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

 


